Amendment No. 2 to SCHEDULE 13E-3 (Rule13e-100) Transaction Statement Under Section13(e) of the Securities Exchange Act of 1934 and Rule13e-3 Thereunder SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 Rule13e-3 Transaction Statement Under Section13(e) of the Securities Exchange Act of 1934 BROADVIEW INSTITUTE, INC. (Name of the Issuer) Broadview Institute, Inc. Terry L. Myhre (Names of Persons Filing Statement) Common Stock (Title of Class of Securities) (CUSIP Number of Class of Securities) Jeffrey D. Myhre Chief Executive Officer 8147 Globe Drive Woodbury, MN 55125 (651)332-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) with copies to: Fredrikson & Byron, P.A. 200 South Sixth Street, Suite4000
